Order and judgment, Supreme Court, New York County, entered on May 23, 1968, granting respondents’ cross application to modify the arbitrators’ award dated January 2, 1968, unanimously modified, on the law, to the extent of denying the cross application. Appellants shall recover of respondents $50 costs and disbursements of this appeal. This arbitration proceeding involves a dispute between the limited partners and general partners of a real estate company known as Twin-East Realty Company. The original demand for arbitration dated June 29, 1965 ended in a stipulation providing that the general partners make available to the limited partners certain financial records and distribute to the limited partners approximately $20,000. The general partners did not carry out the stipulation. Accordingly, the limited partners, petitioners-appellants, reopened the arbitration by letter dated November 9, 1966, which included a demand that the partnership be dissolved and the assets be distributed pro rata to the limited partners. The parties proceeded to a hearing and the award was made providing for distribution of $15,145 to the limited partners. The award was modified by order and judgment dated May 23,1968 to the extent of deleting the provision for the payment to the limited partners and limiting relief to making available to limited partners certain records. Since the letter of November 9, 1966 reopening the arbitration expressly submitted to arbitration the dissolution of the partnership and dis*769tribution of assets to the limited partners, the award clearly comes within the ambit of ithe submission. In the circumstances, the respondents having failed to move to limit the issues or the submission, are deemed to have waived any objection thereto. Concur—■ Nunez, J. P., Kupferman, McNally and Tilzer, JJ.